DETAILED ACTION
Responsive to the claims filed May 8, 2020. Claims 1-20 are presented. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Van Heukelom et al (US 2020/0174481). 
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.


As per claim 1, Van Heukelom et al teach a system comprising: one or more processors; and one or more non-transitory computer-readable storage media storing instructions executable by the one or more processors, wherein the instructions, when executed, cause the system to perform operations comprising: 
receiving sensor data associated with an autonomous vehicle in an environment (see at least paragraph [0032]); 
determining data based at least in part on the sensor data, the data comprising a top down representation of the environment and an object in the environment (see at least paragraph [0033]); 
inputting the data into a machine learned model (see at least, paragraph [0016]); 
receiving, from the machine learned model, an output comprising a discretized representation of a portion of the environment, wherein a cell of the discretized representation is associated with a classification probability of a location of the object at a future time (see at least, paragraphs [0017, 0085]); 
determining, based at least in part on the discretized representation and the classification probability, a predicted trajectory associated with the object and a weight associated with the predicted trajectory (see at least, paragraphs [0012, 0032, 0077]); and 
causing an operation of the autonomous vehicle to be controlled based at least in part on the predicted trajectory associated with the object and the weight associated with the predicted trajectory (see at least, paragraph [0078]).
As per claim 2, Van Heukelom et al teach wherein the classification probability associated with the cell is indicative of a probability of the object being at the location at the future time (see at least, paragraph [0035]).
As per claim 3, Van Heukelom et al teach the location is a first location; the cell is a first cell; the classification probability is a first classification probability; the predicted trajectory is a first predicted trajectory; the weight is a first weight; the discretized representation comprises a second cell associated with a second classification probability of a second location of the object at the future time; and the operations further comprise: determining, based at least in part on map data, that the first location is associated with a first destination; determining, based at least in part on the map data, that the second location is associated with a second destination; determining, based at least in part on the second classification probability and the second location, a second predicted trajectory associated with the object at the future time; and causing the operation of the autonomous vehicle to be controlled is further based at least in part on the second predicted trajectory and a second weight associated with the second predicted trajectory (see at least paragraphs [0014, 0017, 0035, 0049]).
As per claim 4, Van Heukelom et al teach the operations further comprising: determining the weight based at least in part on the classification probability and another classification probability (see at least paragraphs [0013, 0031-0034]).
As per claim 5, Van Heukelom et al teach the location represents an offset based at least in part on an object location of the object at a previous time before the future time (see at least paragraph [0035]).
Claims 6-20 contain similar limitations as the claims above and therefore are rejected under similar rationale.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ramsey Refai whose telephone number is (313)446-4867. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAMSEY REFAI
Primary Examiner
Art Unit 3661



/RAMSEY REFAI/Primary Examiner, Art Unit 3661